Citation Nr: 1531773	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, diagnosed as emphysema and chronic obstructive pulmonary disorder (COPD), to include as a result of asbestos exposure.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for polysubstance dependence, to include as secondary to service-connected PTSD.

8.  Entitlement to an increased rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2010 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that he is entitled to service connection for a respiratory condition as a result of asbestos exposure.  The medical evidence of record indicates that the Veteran has been diagnosed with emphysema and COPD.  The Board notes that he was afforded a VA examination in April 2013.  The examiner indicated that the Veteran was diagnosed with emphysema in 2009.  No other respiratory conditions were noted.  The Veteran reported that he believed he was exposed to asbestos dust in the military.  He had smoke exposure on at least one occasion when an aircraft crashed on the deck of the U.S.S. America.  In addition, the examiner stated that the Veteran had probable fume exposure.  The Veteran smoked tobacco, cannabis, and crack cocaine for many years.  The examiner opined that the Veteran's emphysema was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that the Veteran separated from the military in 1982 and had a long history of tobacco, cannabis, and cocaine smoking.  He did not have any respiratory problems after probable smoke inhalation in the military, and his current x-rays do not show any findings suggesting asbestos.  The Board notes that the examiner indicated that the Veteran's only respiratory condition was emphysema.  However, VA treatment records show that the Veteran was diagnosed with COPD.  As such, the Board finds that the Veteran should be afforded another VA examination as to determine the nature and etiology of his COPD.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the Veteran's claim for service connection for fibromyalgia, the Board notes that he has not been afforded a VA examination to determine the nature and etiology of such disability.  The Board notes that, in September 2011, the Veteran submitted an article entitled, "Fibromyalgia linked to PTSD but not depression."  In light of this submission, the Board finds that he should be afforded a VA examination to determine the nature and etiology of his fibromyalgia.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Veteran also has not undergone a VA examination in connection with his claims for service connection for GERD, hiatal hernia, and IBS.  The Board notes that on his August 1979 report of medical history for the purpose of his enlistment examination, the Veteran reported that he had frequent indigestion.  The examining physician noted, "occ indigestion - no Rp."  Such documents show subjective reports of indigestion; however, diagnoses of GERD, hiatal hernia, and IBS were not noted.  As such, the presumption of soundness applies with respect to such disorders.  See 38 U.S.C.A. § 1111 (West 2014).  That presumption can only be rebutted by clear and unmistakable evidence that the disability both pre-existed and was not aggravated in active service.  Id.  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

If the presumption is not rebutted the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

An examination is needed to obtain an opinion as to whether the Veteran's currently claimed GERD, hiatal hernia, and IBS are related to service, and whether such disorders clearly and unmistakably pre-existed service and were not aggravated in service.  As the Veteran has alternatively claimed that such disorders were caused or aggravated by his service-connected PTSD, a medical opinion is also required to address that claim.

The Veteran also claims that he is entitled to service connection for a sleep disorder either directly related to service or as secondary to his service-connected PTSD.  The Board notes that the Veteran has been diagnosed with sleep apnea.  In September 2009, the Veteran submitted a case study entitled, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  In light of this submission, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Veteran claims that he has a polysubstance abuse disorder as a result of service or as secondary to his service-connected PTSD.  Service connection may be granted, on a secondary basis, for a disability, to include alcohol or drug abuse, which is proximately due to, or the result of an established service-connected disorder.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; VAOPGCPREC 2-98; Allen v. Brown, 7 Vet. App. 439 (1995). 

In March 2010, the Veteran was afforded a VA PTSD examination.  The examiner opined that the Veterans' polysubstance dependence was less likely as not caused by or a result of his service-connected PTSD.  The examiner's rationale was that the Veteran's substance abuse issues began during military service, the Veteran had reported that his substance abuse issuers were related to chronic pain, and there was no medical evidence to suggest that PTSD was the main factor contributing to his history of polysubstance dependence.  The Board finds that the March 2010 examiner did not adequately address whether the Veteran's polysubstance abuse disorder may have been aggravated by his service-connected PTSD.  Thus, an addendum to the opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In rendering an addendum opinion, the examiner must consider all evidence of record, including the Veteran's statements and VA treatment notes dated in December 2015, which indicate that the Veteran used alcohol as a way to cope with his PTSD symptoms.

The Board notes that the Veteran's claim for an increased rating for PTSD is inextricably intertwined with the claim for entitlement to service connection for polysubstance abuse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, adjudication of the claim for an increased rating for PTSD must be deferred.

With respect to all claims on appeal, there are potentially pertinent, outstanding records referenced in the record.  Specifically, VA treatment records dated in December 2008 indicate that the Veteran was diagnosed with COPD, fibromyalgia, and panic disorder with agoraphobia in 2004.  In addition, December 2011 VA mental health treatment notes indicate that the examining psychiatrist evaluated the Veteran in July 2004, at which time he was suicidal.  The Board notes that the April 2012 statement of the case (SOC) states that an "electronic review of treatment records" was conducted in April 2012.  Such review included treatment records from the Montgomery/Tuskegee VA Medical Center (VAMC) dated from October 2007 through May 2008, from the Tuscaloosa VA Medical Center dated from July 2014 through December 2011, and from the Birmingham VAMC dated from May 2002 through April 2012.  However, such treatment records have not been associated with either the Veteran's claims file (paper or electronic).  On remand, the AOJ should obtain all outstanding VA treatment records and associate such records with the Veteran's claims file.

Also, to ensure that all due process requirements are met, and the record is complete, while these matters are on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  See 38 U.S.C.A. § 5103(b)(1).  The Board notes that in January 2015, the Veteran requested that the AOJ request private treatment records from Trinity Hospital and Dr. Champion.  Later that month, the AOJ informed the Veteran that the authorization forms they had on record were no longer valid, and he was required to submit new authorization forms before they could request treatment records.  The Veteran did not respond to such letter.  However, the Board finds that, on remand, the AOJ should give the Veteran another opportunity to provide appropriate authorization to obtain, all outstanding, pertinent private records, to include from Trinity Hospital and Dr. Champion.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records, to include from the Montgomery/Tuskegee, Birmingham, and Tuscaloosa VAMCs, relevant to the Veteran's claims.  Make certain that all VA treatment records from 2004 are associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, to include from Trinity Hospital and Dr. Champion.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of his respiratory condition.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements 

The examiner should clearly identify all respiratory disorders, including COPD and emphysema.  With respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, and the Veteran's lay assertions that he was exposed to smoke, fumes, and asbestos while serving on the U.S.S. America, as well as any assertions as to the onset and continuity of symptoms.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of his fibromyalgia.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia: (a) had its onset in service; (b) is medically related to service; (c) was caused by service-connected PTSD; OR (d) or is aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, as well as any assertions as to the onset and continuity of symptoms.  The examiner should also consider the article submitted by the Veteran entitled, "Fibromyalgia linked to PTSD but not major depression."

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of his currently claimed GERD, hiatal hernia, and IBS.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements 

The examiner should clearly identify all gastrointestinal disorders, including GERD, hiatal hernia, and IBS.  The examiner's attention is directed towards the Veteran's August 1979 entrance examination report reflecting an impression of "occ indigestion - no Rp."  For each diagnosed gastrointestinal disorder, the examiner is requested to provide opinion on the following questions:

   a)  whether there is clear and unmistakable evidence that any current gastrointestinal disorder existed prior to the Veteran's entry onto active duty. In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and manifest.

   b)  If any current gastrointestinal disorder is found to have clearly and unmistakably existed prior to service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

   c) For any diagnosed gastrointestinal disorder found not to have clearly and unmistakable pre-existing service, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder:
   
    (i) had its onset in service;
   (ii) is medically related to service; 
   (iii) was caused by service-connected PTSD; OR
   (iv) was aggravated by service-connected PTSD beyond the normal progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, as well as any assertions as to the onset and continuity of symptoms.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of his sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea: (a) had its onset in service; (b) is medically related to service; (c) was caused by service-connected PTSD; OR (d) is aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, as well as any assertions as to the onset and continuity of symptoms.  The examiner should also consider the article submitted by the Veteran entitled, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the record, to include a copy of this remand, to the VA examiner who conducted the March 2010 examination.  If the March 2010 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's substance abuse was aggravated by (permanently worsened beyond natural progression) his service-connected PTSD.  The examiner should consider whether the Veteran's substance abuse was due in whole or in part to his attempt to self-medicate symptoms of PTSD as described in a December 2015 VA treatment note.  The examiner must also consider the Veteran's report that his substance abuse began in service.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

